Citation Nr: 1219371	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986 and from February 2004 to November 2004.  In between his periods of active duty, he participated in reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision granted the Veteran's claim of entitlement to service connection for bilateral keratoconus and assigned a noncompensable rating effective November 2004.  The rating decision further noted that the claim was being awarded on an aggravation basis, and that the pre-service level of disability was 30 percent.  Offset for the degree of in-service aggravation, the noncompensable evaluation was assigned. 

In March 2010, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of that hearing has been associated with the claims file.  The Board remanded this case for further development in June 2010.

Additional evidence was submitted to the Board in March and April 2012 along with waivers of RO consideration of this evidence.  Nevertheless, in light of the need to remand, the RO will have the opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected bilateral keratoconus.  As noted in the prior remand, in this case, the Veteran was granted service connection for bilateral keratoconus under a theory of in-service (active duty) aggravation of a pre-existing condition.  As such, although his eye disability was evaluated as 30 percent disabling, he was assigned a noncompensable rating, offsetting for the pre-service level of disability.  See 38 C.F.R. § 3.322.   In June 2010, the Board remanded this case for a VA examination to determine whether his eye disability was incurred in service, to include any period of active duty for training (ADUCTRA) or inactive duty training (IDT), as opposed to aggravated in service.  The examiner was also requested to address the current severity of the Veteran's keratoconus.  

The Veteran was afforded a VA examination in November 2010.  While the examiner opined that the Veteran's keratoconus was not incurred in service, to include injuries suffered during ACDUTRA and IDT in 1989, June 1991 and September 2004, he indicated that he could not report the level of aggravation without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why he was unable to render an opinion without resorting to speculation, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Moreover, the Board directed the examiner when offering an opinion as to etiology  to refer to and discuss the evidence of record including: the Veteran's contention that he developed keratoconus as the result of a May 1989 ocular injury and his history of other eye injuries in June 1991 and September 2004 as well as medical records reflecting that he left his contacts in for long periods of time and was treated for eye infections; evidence from the National Eye Institute stating that keratoconus may be caused by inherited corneal abnormality, eye injury, or certain eye or systemic diseases; the June 2005 VA examiner's opinion that the cause was genetic; the August 2007 letter from a private physician identifying previous eye injury as a likely cause in the absence of evidence of family predisposition, improper fitting of contacts, excessive eye rubbing, and chronic eye allergies; the November 2008 statement from a private physician that the disability was likely aggravated by exposure to environmental factors, such as wind and dust, during his service in Iraq.  While the examiner found that the Veteran's disability was not related to the injuries mentioned above and referenced the evidence from the National Eye Institute, it appears that he failed to address or consider the remaining evidence.  

Accordingly, given these deficiencies, while the Board regrets further delaying appellate review, in order to comply with its prior remand, the Veteran must be provided an adequate VA examination with a different examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination with a different examiner to determine the current severity of his keratoconus and to obtain a new medical opinion as to whether keratoconus was incurred during active duty service, to include a period of ACDUTRA or IDT.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder. 

After reviewing the claims file and examining the Veteran, the examiner must provide current findings as to the severity of the service-connected keratoconus.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should clearly report visual acuity findings.  Moreover, the examiner should clearly identify all other symptoms, such as headaches, associated with the keratoconus besides visual acuity and determine their severity.  

The examiner also must provide an opinion as to the etiology of the keratoconus, specifying whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in service, to include any period of ACDUTRA or IDT.  The examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  With specific regard to the opinion as to etiology, the examiner must refer to and discuss evidence including, but not limited to: the Veteran's contention that he developed keratoconus as the result of a May 1989 ocular injury and his history of other eye injuries in June 1991 and September 2004 as well as medical records reflecting that he left his contacts in for long periods of time and was treated for eye infections; evidence from the National Eye Institute stating that keratoconus may be caused by inherited corneal abnormality, eye injury, or certain eye or systemic diseases; the June 2005 VA examiner's opinion that the cause was genetic; the August 2007 letter from a private physician identifying previous eye injury as a likely cause in the absence of evidence of family predisposition, improper fitting of contacts, excessive eye rubbing, and chronic eye allergies; the November 2008 statement from a private physician that the disability was likely aggravated by exposure to environmental factors, such as wind and dust, during his service in Iraq. 

If the examiner determines that keratoconus was not incurred during active duty service, ACDUTRA or IDT, an opinion should be offered as to the level of severity of the keratoconus prior to the Veteran's last period of active duty service from February 2004 to September 2004 and the amount, quantified if possible, of aggravation beyond that level which occurred during that period.  If the examiner cannot provide such an opinion, a clear reason should be provided.  

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, and any further necessary development deemed necessary, the RO should review the expanded record and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


